

 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF ARE SECURITIES OF A UNITED STATES DOMESTIC ISSUER AND HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE RIGHTS REPRESENTED HEREBY ARE NOT TRANSFERABLE.  HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.


Number of Rights « »
Certificate Number R-« »



RIGHTS CERTIFICATE
OF
GEOGLOBAL RESOURCES INC.
(incorporated under the laws of the state of Delaware)


THIS CERTIFIES THAT, «Registration_Name» (the “Holder”) is entitled to receive,
upon surrender of this certificate to GeoGlobal Resources Inc. (the
“Corporation”) and for nominal consideration and without any further action by
the Holder, 0.10 of one Unit for each right specified above if a Registration
Statement is not filed with the United States Securities and Exchange Commission
prior to 5:00 p.m. (Toronto time) on August 18, 2007.  Capitalized terms used in
this certificate but not defined herein have the meanings ascribed to them in
the subscription agreement between the Holder and the Corporation dated the date
hereof.


THIS CERTIFICATE SHALL BECOME NULL AND VOID AND THE RIGHTS EVIDENCED HEREBY
SHALL TERMINATE IN THE EVENT THAT A REGISTRATION STATEMENT IS FILED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION PRIOR TO 5:00 P.M. (TORONTO
TIME) ON AUGUST 18, 2007.


THE RIGHTS REPRESENTED HEREBY ARE NOT TRANSFERABLE.


The Holder is not entitled as such to any rights as a shareholder of the
Corporation.


In the event that Units are issued to the Holder in accordance with the terms
hereof, the certificates representing the Underlying Securities and the Warrant
Shares (to the extent applicable), and all certificates issued in exchange
therefore or in substitution thereof, shall bear the following legend, until
such time as the same is no longer required:


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 21, 2007.”


IN WITNESS WHEREOF the Corporation has caused this Rights certificate to be
signed by its duly authorized officer as of this 20th day of June, 2007.



   
GEOGLOBAL RESOURCES INC.
 
 
 
   
Per:
       
Name:                      Allan J. Kent
     
Title:                      Executive VP and CFO




      

              
                                
              
                                  Legal*2696922.2                               
            

      
                                 
    
 
 

--------------------------------------------------------------------------------

 
